

116 HR 5502 IH: Removing Federal Barriers to Offering of Mobile Sports Wagers on Indian Lands Act
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5502IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Brindisi (for himself, Mr. Katko, Mr. Higgins of New York, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo remove Federal barriers regarding the offering of mobile sports wagers on Indian lands when the
			 applicable State and Indian Tribe have reached an agreement, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Removing Federal Barriers to Offering of Mobile Sports Wagers on Indian Lands Act. 2.DefinitionsFor the purposes of this Act—
 (1)the term interactive sports wagering platform means a person or entity to the extent such person or entity offers lawful sports wagering over the internet, including through an internet website or mobile application; and
 (2)the term sports wager means the staking or risking by any person of something of value upon the outcome of a sporting event, including the outcome of any portion or aspect thereof, upon an agreement or understanding that the person or another person shall receive something of value in the event of a certain outcome.
 3.IGRA sports wagersFor purposes of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) only, a sports wager made through an interactive sports wagering platform shall be deemed to be made at the physical location of the server or other computer equipment used to accept the sports wager.
 4.Preservation of States’ rightsWith respect to a sports wager accepted through a server or other equipment located on Indian lands (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)), the sports wager shall be considered to be exclusively occurring on Indian lands if—
 (1)the person placing the sports wager and the server or other computer equipment through which the sports wager is accepted are in the same State; and
 (2)the applicable State and Indian Tribe have entered into a Tribal-State compact under the Indian Gaming Regulatory Act authorizing the placing of sports wagers through interactive sports wagering platforms.
 5.Management agreementsSection 12 of the Indian Gaming Regulatory Act (25 U.S.C. 2711) is amended by adding at end the following:
			
 (j)Subsection (b)(5) and subsection (c) shall not apply to a management contract entered into between an Indian Tribe and a person or entity to the extent such person or entity offers lawful sports wagering over the internet, including through an internet website or mobile application..
		